DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure corresponding to the elements/means (except for possibly the first heating element of claim 10) is described in the specification at [0029]. “element” is a generic placeholder which is linked to the function of “heating”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims  1-4  and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for the subject matter of claim 1: specifically that the first temperature sensor is dispose at a third vertical location vertically spaced apart from the first vertical location and the second temperature sensor at a fourth vertical location vertically spaced apart from the second vertical location.  There is nothing reasonably suggesting that temperatures of the bowl at one location would be measured by a sensor at a mutually exclusive location (i.e. a vertically spaced apart location.   Applicant asserts that the current claims are supported by [0027] and Figure 3.  Examiner notes [0027] has no disclosure regarding the sensors.  Figure 3 is a perspective view and thus precludes any determination of the height/location of the sensors 405 in relation to their corresponding heating elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10- 11 13, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Docherty 3410675 in view of Howard 1680543, Lange 2007/0271963, and Gromann 2013/0305784.
 The rationale for this rejection is intended to be substantially identical to the same rejection  as set forth in the 6/11/2021 Office action.  The only difference is the current inclusion of a rationale as to why the first heating element would be expected to provide less energy than the second heating element is included. 


Claim 10:  See Docherty col. 1, lines 12 and 44-45 which discloses the apparatus for manufacturing glass tubing.
The bowl comprises features 11, 12 and 71 as shown in Dockerty’s figure 1 and 2.   
Features 11 and 12 together comprise the tub portion.
71 is the bowl well.   
See the orifice ring 55 of figure 20.  It is clearly inherent that it delimits an orifice at a distal end of the bowl well.

Claim 10 requires heating elements coupled to (different) bowl well sectors and requires a controller with independent control of heating elements disposed at the (different) wall sectors.  Docherty does not disclose this arrangement. Howard discloses molten glass is highly sensitive to temperature changes and that any unevenness of temperature tends to produce defects (page 1, lines 15-25).  Howard discloses using (plural) electric heaters for glass feeders were already known (page 1, lines 26-30). Howard teaches to use ‘further refinements…by localizing the application of heat” by providing a plurality of individually controlled heating units about the glass feeder’s walls and about the discharge orifice  (page 1, lines 34-45).  Howard discloses 4 units disposed angularly) (page 2, lines 1-5). It would have been obvious to improve the Docherty apparatus by substituting a plurality of heating units disposed angularly for the coils/windings of heater 61 so that can better control the temperature to eliminate or reduce temperature unevenness for the benefit of eliminating or reducing defects.  And it would be further obvious to provide temperature sensors for each of the plurality of heating units so as to monitor the temperature of the glass heated by each heating unit.  As to the first heating element providing less energy than the second heating element: such is understood to be an intended use.  The proposed combination of references would inherently result in an apparatus that would be capable of providing less energy as claimed, such as when the sector  at the forehearth side is closer to its ideal temperature than the sector at the overflow side is closer to its ideal temperature.  The first heating element would supply less energy because less energy is needed.   Furthermore one would understand that since the left side of Howard figure 1 (i.e. the overflow side) is more exposed to ambient conditions and the right side is proximate to the large thermal mass of the forehearth. Thus the overflow side of the bowl would have greater heat loss than the forehearth side of the bowl thus resulting in more power to compensate for the relatively greater heat loss. 
Lange is cited as evidence [0080]-[0083] that it is known to use independent temperature controls. It would have been obvious to have the controller independently control each element because there is no indication that there is any dependent control.  One would understand that making either control depend on a further variable would unnecessary complicate each control.  That is: temperature control based on a single input (i.e. a single temperature) is more simple that a control based on plural inputs.
Gromann is cited for further motivation for using multiple heating elements (e.g. at [0020]).  Also [0026] discloses it is preferable to use at least eight heating elements distributed about the circumference.  Also figures 2-3 of Gromann shows such a distribution.  It would have been obvious to use at least 8 heating elements around the Docherty well/bowl so as to more accurately control the wall thickness.  Such an arrangement would have a first heating element at the forehearth side and a second heating element at the overflow side. 
Claim 11: any of the Docherty heaters (not substituted) would be the third heating.  For example with the heating element of 61 of Docherty is replaced with plural heating elements in accordance with the Howard teachings, then the heating element of 73 would be the third heating element.
Claim 13 It would have been obvious to have four sectors/heating elements because Howard indicates that four heaters are adequate(page 2, lines 1-6).  Also Howard’s figure 1 indicates using (more than) four heaters, each of which occupies its own sector. 
Claim 14: A  reference line can be placed so as to be at any desired location/ point.  Thus it is inherent that one could construct reference lines that intersects points of the heating element. The reference line is understood to be a hypothecated construct and not structural. 
Claim 22: it is clear that Docherty has an opening to receive molten glass into the hole. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Docherty 3410675 in view of Howard 1680543, Lange 2007/0271963, and Gromann 2013/0305784 as applied to claim 10 (above) and further in view of Dick 2002/0178753.
Docherty does not disclose an overflow opening.  Dick discloses using a duct 3 to remove defective glass when making glass tube.  It would have been obvious to provide a duct in the Docherty bowl on the downstream side so as to remove any defective glass that might result in defective tubes and further obvious to provide an opening at the duct end to allow the defective glass to enter the duct. 
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive.
The arguments regarding the prior art rejection of claims 1-4 and 9 are moot because the rejection is not maintained.  Examiner agrees that the prior art does not suggest the sensors be vertically space apart from the locations of the heating elements – and thus a finding that such would have been obvious would be improper.  However the withdrawal of the art rejection should not be construed as an indication of allowable subject matter.  Applicant’s disclosure also fails to reasonably disclose the current spaced-apart locations as presently claimed.  
Regarding claim 10 it is argued that the references are silent as to the forehearth side and the overflow side as well as controlling the first heating element to provide less energy.  This is not persuasive because it is clear that the prior art bowls have the two sides.  Also ‘controlling’ is a method of use step, not structure.  As indicated above it would have been expected that the controller could supply more energy to the overflow side.   The divided-circumference heating of the prior art clearly indicates that different amounts of heat would be expected to be needed at different sectors at different times.  Also as indicated above the down-stream side of Dockerty’s bowl (as well as in the other references) is depicted as more exposed to ambient than the up-stream side.  This greater exposure would be expected to dissipate heat faster than the more sheltered upstream side – and thus necessitating more power being used at the down-stream side so as to compensate for the larger rate of heat loss. 
As to the argument that Howard not teaching temperature sensors.  This is not persuasive because the use of temperature sensors would have been obvious for the reasons given.  
It is argued that Lange and Gromann: 
    PNG
    media_image1.png
    496
    782
    media_image1.png
    Greyscale


This not persuasive because the references are directed to controlling temperature.  It is a matter of common sense that one must know the temperature in order to control it and that knowledge of the temperature first requires measuring/sensing the temperature, thus necessitating the use of temperature sensors.  The sensors would have been obvious for the reasons given above. 
It is argued that Fig. 9B shows a uniformly distributed temperatures of the molten glass.  The relevance of this is not understood.   The claims do not require a uniform distribution of temperatures.  Nevertheless one would expect the prior art apparatuses to produce tubes with uniform temperatures and uniform properties 
It is argued that Docherty does not disclose temperature sensors because the Docherty sensors are not temperature sensors because the Docherty sensors are  for controlling a power supply.  This is not persuasive because it would have been obvious to use temperature sensors for the Docherty sensors as indicated above.  Since the temperature is maintained  a constant temperature using the sensors (col. 2, lines 60-62) one would immediately understand them as sensing temperature, because any other sensor (sound, light, ozone, etc.) could not reasonably be expected to be used to maintain a constant temperature.   
Examiner disagrees with Appellant’s assertion that Docherty sensors are not temperature sensors.  Applicant does not offer any rationale which reasonably suggests the sensors are not temperature sensors.  For example Applicant does not point to any possible sensor (which is not a temperature sensor) that could be used in the Docherty apparatus.
It is argued that the sensors in Docherty are not temperature sensors.  This is not persuasive because it is merely a conclusion.  The fact that Docherty does not use the exact term ‘temperature sensor’ is not evidence that the sensors are some other type of sensor.
  Applicant urges the Dockery sensors are for controlling a power supply.  This is not persuasive because it does not appear to be relevant.  Applicant’s temperature sensors are also used for controlling power supply.  
  Applicant urges the Dockery sensors are for activating the sources of power.  This is not persuasive because it does not appear to be relevant.  No relevance is explained.  It is reasonable to expect that a temperature sensor would activate a power supply when it senses the temperature is too low. 
It is argued that Docherty and Howard does not teach the controller that controls the heating elements as required by the claim.  This is not persuasive because such a controller would have been obvious for the reasons given above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741